U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, Taipei County 231 Taiwan, R.O.C. (Address of principal executive offices) (989) 509-5924 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of August 20, 2012, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 19 Item4 Controls and Procedures 19 PART II – OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 20 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3 Defaults Upon Senior Securities 20 Item4 Mine Safety Disclosures 20 Item5 Other Information 20 Item6 Exhibits 21 SIGNATURES 22 2 PART IFINANCIAL INFORMATION Item 1. Financial Statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) Assets June 30, 2012 December 31, 2011 Current assets: Cash and equivalents $614,414 $989,078 Accounts receivable, net of allowance for doubtful accounts of $17,787 at June 30, 2012 and $11,624 at December 31, 2011 282,998 299,050 Inventory 928,388 821,100 Prepaid expenses and other current assets 147,439 166,581 Total current assets 1,973,239 2,275,809 Equipment, net of accumulated depreciation 189,116 152,069 Investments 1,161,240 1,137,256 Other assets 33,539 - Deferred income tax assets 89,000 89,000 Intangible assets 2,565 4,374 Total assets $3,448,699 $3,658,508 Liabilities and stockholders’ equity Current liabilities: Short term loan $402,468 $396,223 Accounts payable 420,229 464,654 Accrued expenses 30,523 49,075 Loan from stockholder 100,000 100,000 Receipts in advance and other current liabilities 48,729 13,414 Total current liabilities 1,001,949 1,023,366 Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at June 30, 2012 and December 31, 2011 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 266,766 226,527 Accumulated deficit (999,695) (771,064) Total stockholders’ equity 2,446,750 2,635,142 Total liabilities and stockholders’ equity $3,448,699 $3,658,508 The accompanying notes are an integral part of the financial statements. 3 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (IN US$) Three months ended June 30, 2012 2011 Net sales $700,935 $1,081,444 Cost of goods sold 472,310 843,976 Gross profit 228,625 237,468 Operating expenses Selling, general and administrative 306,211 269,000 Research and development 26,330 52,552 Total operating expenses 332,541 321,552 Loss from operations (103,916) (84,084) Other income (expenses) Interest expense (net) (2,710) (2,776) Share of investee’s operating results (net) 14,517 (17,648) Gain (loss) on foreign exchange, net 6,661 (18,197) Other, net 2,069 - Loss income before income tax (83,379) (122,705) Income tax (expense) benefit (1,103) 5,260 Net loss (84,482) (117,445) Other comprehensive income (loss), net Translation adjustment - - Comprehensive income (loss) (84,482) $(117,445) Net lossattributable to common stockholders $(84,482) $(117,445) Comprehensive lossattributable to common stockholders $(84,482) $(117,445) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 4 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (UNAUDITED) (IN US$) For six months ended June 30, 2012 2011 Net sales $1,412,151 $2,035,117 Cost of goods sold 941,676 1,486,129 Gross profit 470,475 548,988 Operating expenses Selling, general and administrative 634,845 540,909 Research and development 52,163 92,474 Total operating expenses 687,008 633,383 (Loss) from operations (216,533) (84,395) Other income (expenses) Interest expense (net) (5,888) (5,755) Share of investee’s operating results (net) 4,220 (44,552) Gain (loss) on foreign exchange, net (19,411) (8,066) Other, net 4,400 - (Loss) before income tax (233,212) (142,768) Income tax benefit 4,581 68 Net (loss) (228,631) (142,700) Other comprehensive income (loss), net Translation adjustment 40,239 - Comprehensive income (loss) $(188,392) $(142,700) Net lossattributable to common stockholders (228,631) (142,700) Comprehensive lossattributable to common stockholders (188,392) (142,700) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 5 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended June 30, Cash flows from operating activities 2012 2011 Net (loss) $(84,482) $(117,445) Depreciation and amortization 9,438 7,766 Provision for doubtful accounts 1,796 2,860 Share of investment (income) loss (14,488) 17,648 Changes in operating assets and liabilities: Other assets (33,539) - Accounts receivable (9,906) 112,710 Inventories (11,201) (35,521) Prepaid expenses and other current assets 11,928 15,843 Accounts payable (4,546) 38,657 Accrued expenses 858 (29,712) Receipts in advance and other current liabilities 39,894 (17,778) Cash flows provided from (used in) operating activities (94,248) (4,972) Cash flows from investing activities Addition to fixed assets (4,581) (30,870) Cash flow (used in) investing activities (4,581) (30,870) Effect of exchange rate changes on cash and cash equivalents 341 29,265 Net (decrease) in cash and cash equivalents (98,488) (6,577) Beginning cash and cash equivalents 712,902 1,381,097 Ending cash and cash equivalents $614,414 $1,374,520 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $3,070 $3,128 Tax paid - 23,146 The accompanying notes are an integral part of the financial statements. 6 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For six months ended June 30, Cash flows from operating activities 2012 2011 Net (loss) $(228,631) $(142,700) Depreciation and amortization 20,880 12,216 Provision for doubtful accounts 6,012 2,860 Share of investment (income) loss (4,220) 44,551 Changes in operating assets and liabilities: Other assets (33,539) - Accounts receivable 10,041 (9,279) Inventories (107,288) (116,589) Prepaid expenses and other current assets 39,194 196,138 Accounts payable (44,425) 51,788 Accrued expenses (18,552) (25,257) Receipts in advance and other current liabilities 35,315 16,518 Cash flows provided from (used in) operating activities (325,213) 30,246 Cash flows from investing activities Addition to fixed assets (55,666) (59,607) Cash flow (used in) investing activities (55,666) (59,607) Effect of exchange rate changes on cash and cash equivalents 6,215 7,647 Net (decrease) in cash and cash equivalents (374,664) (21,714) Beginning cash and cash equivalents 989,078 1,396,234 Ending cash and cash equivalents $614,414 $1,374,520 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $6,200 $6,106 Tax paid - 23,146 The accompanying notes are an integral part of the financial statements. 7 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc. was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (Color Stars TW) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation – The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included in the accompanying financial statements. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Note 2 - Recently Issued Accounting Pronouncements Balance Sheet – the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-11 in December 2011, Balance sheet – Disclosures about Offsetting Assets and Liabilities. The new requirements state that entities must disclose both gross information and net information about both instruments and transactions eligible for offset in the balance sheet, and instruments and transactions subject to an agreement similar to a master netting arrangement. The scope of the requirements includes derivatives, sales and repurchases agreements, reverse sale and repurchase agreements, and securities borrowing and securities lending arrangements. The requirements are effective for annual periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Company does not expect that the adoption will have a material effect on the consolidated financial statements. Note 3 –Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of accounts receivable, cash and cash equivalents. The Company’s cash and cash equivalents are maintained with high quality institutions, the compositions and maturities of which are regularly monitored by management. Through June 30, 2012, the Company had not experienced any losses on such deposits. 8 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 –Concentration of Credit Risk (continued) Accounts receivable include amounts due from customers primarily in the manufacturing industry. The Company performs ongoing credit evaluations of its customers’ financial condition and limits the amount of credit extended when deemed necessary, but generally requires no collateral. The Company also maintains allowances for potential credit losses. In estimating the required allowances, the Company takes into consideration the overall quality and aging of the receivable portfolio, the existence of a limited amount of credit insurance and specifically identified customer risks. Through June 30, 2012, such losses have been within management’s expectations. For the six months ended June 30, 2012, products sold to the Company’s largest customer, accounted for approximately 16.26%. Products purchased from the Company’s top two largest suppliers accounted for approximately 36.10% of the total purchases . As of June 30, 2012, the largest three customers exceeded 50.20% of the total consolidated accounts receivable balance. Note 4 – Earnings per share Basic net loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted net loss per share for the periods indicated: Three months ended June 30, Six months ended June 30, 2012 2011 2012 2011 Net loss attributable to common stockholders $(84,482) $(117,445) $(228,631) $(142,700) Weighted average common stock outstanding – Basic and diluted 67,448,890 67,448,890 67,448,890 67,448,890 Earnings per share attributable to common stockholder Basic and diluted $.00 $.00 $.00 $.00 9 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5 – Long term investment June 30, 2012 December 31, 2011 Equity method investment – Anteya Technology Corp Carrying value of investment at the beginning $799,131 $797,363 Interest in Anteya’s net income 4,198 40,835 Exchange difference 16,695 (39,067) Carrying value at the end 820,024 799,131 Equity method investment – Fin-Core Corporation Carrying value of investment at the beginning 196,087 481,891 Interest in Fin-Core’s net loss - (135,200) Impairment for the year - (132,799) Exchange difference 3,091 (17,805) Carrying value at the end 199,178 196,087 Cost-method investments – Phocos At cost 142,038 142,038 $1,161,240 $1,137,256 Anteya Technology Corp is a private company incorporated in Taiwan. The equity interest held by the Company is 20%. Accordingly, the Company adopted the equity method of accounting with respect to the investment in Anteya. There were 200,000 bonus shares issued in 2011 to the Company. The equity interest held by the Company remains unchanged. On July 5, 2010, the Company’s board of directors approved the sale of 30.4% equity (or 456,000 shares) in Fin-Core Corporation (FCC) to a third party at the consideration of NTD13,680,000 (equivalent to USD429,000). After the disposal, the equity interest of the Company in FCC decreased from 50.4% to 20%. On July 5, 2010, the Company’s board of directors approved the participation to subscribe in FCC's newly issued shares and maintain the overall equity interest of 20%. The Company subscribed for 500,000 shares at a consideration of NTD10,000,000 (equivalent of USD 320,000). The Company adopted the equity method of accounting to the investment in FCC. In October 2011, the associated company, Fin-Core Corporation, decided to increase its capital by issuing 3,000,000 new shares at par value of NTD10 per share. The Company was entitled to subscribe for up to 600,000 shares for NTD6,000,000. However the Company chose not to participate in the subscription of any newly issued shares of Fin-Core. As a result, on November 4, 2011 the Company’s equity interest in Fin-Core decreased to 11.43% from 20% after issuance of 3,000,000 new shares. The Company recorded the investment in Fin-Core Corporation at cost on the date when the Company ceased to have significant influence over the investee. Phocos AG is a private company incorporated in Germany. The equity interest held by the Company is 2.38%. 10 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5 – Long term investment (continued) The unaudited financial information of Anteya Technology Corp. as of June 30, 2012 and December 31, 2011 and for six months ended June 30, 2012 and 2011 (in US dollars) are as follows: Balance sheet June 30, 2012 December 31, 2011 Current assets $4,809,762 $4,671,187 Non-current assets 1,060,252 1,101,058 Total assets 5,870,014 5,772,245 Current liabilities 2,646,645 2,437,814 Non-current liabilities 930,106 1,097,420 Stockholders’ equity 2,293,263 2,237,011 Total stockholders’ equity and liabilities $5,870,014 $5,772,245 Six months ended June 30, Statement of operation 2012 2011 Net sale $2,671,781 $3,072,336 Cost of goods sold (2,062,538) (2,346,772) Gross profit 609,243 725,564 Operating and non-operating expenses (585,076) (581,169) Net income $24,167 $144,395 Note 6 – Inventory Inventories stated at the lower of cost or market value are as follows: June 30, 2012 December 31, 2011 Finished goods $928,388 $821,100 11 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7 – Income taxes The Company is subject to U.S. federal income tax as well as income tax in states and foreign jurisdictions. For the major taxing jurisdictions, the tax years 2006 through 2011 remain open for state and federal examination. The Company believes assessments, if any, would be immaterial to its consolidated financial statements. With respect to the foreign jurisdiction, the Company is no longer subject to income tax audits for the year 2011 (inclusive). The income tax provision information is provided as follows: Three months ended June 30, Six months ended June 30, 2012 2011 2012 2011 Component of income (loss) before income taxes: United States $(63,202) $(95,896) $(112,799) $(138,882) Foreign (20,177) (26,809) (120,412) (3,886) (Loss) before income taxes $(83,379) $(122,705) $(233,211) $(142,768) Provision for income taxes Current U.S. federal - State and local - Foreign $(1,103) $5,260 $4,581 $68 Income tax (provision) benefit $(1,103) $5,260 $4,581 $68 Note 8 – Accrued expenses June 30, 2012 December 31, 2011 Salaries and allowance $18,783 $19,987 Insurance - 8,150 Tax payable - 11,040 Others 11,740 9,898 $30,523 $49,075 12 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9 - Bank short term debt June 30, 2012 December 31, 2011 Bank loan payable to Taiwan banks $402,468 $396,223 The Company signed revolving credit agreements with a lending institution. The interest rate on short-term borrowings outstanding as of June 2012 ranges from 3.023% to 3.16% per annum, as of December 31, 2011, interest rate ranges from 2.946% to 3.175% per annum. The short term debt is secured by: personal guarantee from directors the realty property of spouse of a director Note 10- Geographic Information Product revenues for the three and six months ended June 30, 2012 and 2011 are as follows: Three months ended June 30, Six months ended June 30, 2012 2011 2012 2011 Customers based in: Europe $352,873 $567,743 $756,096 $1,210,041 Asia 68,030 46,903 149,118 83,108 United States 187,524 337,379 366,970 471,537 Others 92,508 129,419 139,967 270,431 $700,935 $1,081,444 $1,412,151 $2,035,117 Note 11 – Related Party Transactions The Company has recorded expenses for the following related party transactions for six months ended June 30, 2012 and 2011: Six months ended June 30, 2012 2011 Purchase from Anteya Technology Corp $589,395 $957,482 Purchase from Fin-Core Corporation - 91,508 Rent paid to Mr. Wei-Rur Chen 24,278 24,762 Sale to Anteya Technology Corp - 1,073 Sale to Fin-Core Corporation - 12,639 13 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 11 – Related Party Transactions (continued) As of the balance sheet date indicated, the Company had the following liabilities recorded with respect to related party transactions: June 30, 2012 December 31, 2011 Liabilities: Anteya Technology Corp $268,716 $298,887 The Company leases office space from Mr. Wei-Rur Chen which the term for the agreement is from November 2010 to November 2015. The Company conducted business with related party companies, Anteya Technology Corp and Fin-Core Corporation. The Company owns 20% and 11.43% of the outstanding common stock of Anteya Technology Corp and Fin-Core Corporation as of June 30, 2012. All transactions were at market-based prices. The stockholder, Mr. Wei-Rur Chen, provided a personal loan ofUSD$100,000 to the company. The personal loan is unsecured, repayable on demand and interest bearing at applicable federal short-term rate in effect for each day on outstanding loan principal and unpaid accrued interest. The effective interest rate is 0.19% and the interest paid to Mr. Chen is $48 for three months ended June 30, 2012. Note 12 – Commitments Six months ended June 30, 2012 2011 Rent expenses $61,483 $65,126 The company leases offices in Taiwan and in California, US under operating leases. Minimum future rental payments due under non-cancelable operating leases with remaining terms at June 30, 2012 are as follows: 2012 remaining 6 months 53,376 2013 81,549 2014 48,296 2015 41,052 $224,273 Note 13– Subsequent Events The Company evaluated all events subsequent to June 30, 2012 through the date of the issuance of the financial statements. There are no other significant or material transactions to be reported. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes”, “project”, “expects”, “anticipates”, “estimates”, “intends”, “strategy”, “plan”, “may”, “will”, “would”, “will be”, “will continue”, “will likely result”, and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and we are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview (a) Business Overview . ColorStars Group (“we”, “us”, “our”, the “Company”) was initially incorporated in the Province of Ontario, Canada on January 21, 2005. On November 3, 2005, we converted to a Nevada corporation. We are a vertically integrated lighting company that develops light emitting diodes (“LED”) based lighting products for general consumer applications as well as LED lighting products for professional lighting installations. Our LED lighting application development activity ranges from LED packaging to optical lens and heat management, from retrofit LED lamps and bulbs to lighting fixtures designed for general and special lighting applications. (b) Significant Business Transactions Overview . On July 24, 2005, we entered into an acquisition agreement with ColorStars, Inc., a Taiwanese corporation (“ColorStars Taiwan”), pursuant to which, on February 14, 2006, the shareholders of ColorStars Taiwan were issued shares of our Company in exchange for their shares of ColorStars Taiwan. This resulted in ColorStars Taiwan becoming a wholly owned subsidiary of the Company. Specifically, for each share of common stock outstanding of ColorStars Taiwan (1,500,000 shares of ColorStars Taiwan were issued and outstanding at such time), 20 shares of our common stock were issued in exchange for each such share (the aggregate of 30,000,000 shares of our common stock). On March 20, 2009, ColorStars Taiwan acquired 50.4% of the outstanding common shares of Fin-Core Corporation, a Taiwanese corporation (“Fin-Core”) for a cash consideration of US $468,262. This resulted in Fin-Core becoming a subsidiary of ours. The purchase price for the common shares of Fin-Core was determined through private negotiations between the parties and was not based upon any specific criteria of value. Fin-Core is principally engaged in the design and manufacturing of thermal management devices, the design and manufacturing of electrical and lighting devices and trade, and the import and export of electrical and lighting devices. On July 7, 2010, ColorStars Taiwan sold 30.4% of its common shares of Fin-Core to Meiloon Industrial Co., Ltd., a publicly traded company on the Taiwan Stock Exchange, for a cash offering of US $434,000. As a result of this transaction, ColorStars Taiwan now owns only 20% of the outstanding common shares of Fin-Core. 15 On August 10, 2009, ColorStars Taiwan acquired a 51% equity interest in Jun Yee Industrial Co., Ltd., a Taiwanese corporation (“Jun Yee”) for a cash consideration of US $536,000. The purchase price for the equity interest in Jun Yee was determined through private negotiations between the parties and was not based upon any specific criteria of value. Upon acquiring the equity interest, Jun Yee became a subsidiary of ours. The principal activity of Jun Yee is the manufacturing of LED light. On November 26, 2010, ColorStars Taiwan entered into two related stock purchase agreements whereby ColorStars Taiwan sold all of its shares of Jun Yee common stock to Mr. Ming-Chun Tung and Ms. Ming-Fong Tung. Pursuant to the stock purchase agreement entered into with Mr. Ming-Chun Tung, ColorStars Taiwan sold 265,000 shares of its Jun Yee common stock to Mr. Ming-Chun Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $6,095,000 (USD $200,427). Furthermore, pursuant to the stock purchase agreement entered into with Ms. Ming-Fong Tung, ColorStars Taiwan sold 500,000 shares of its Jun Yee common stock to Ms. Ming-Fong Tung at a price per share of NTD $23 (USD $0.76) for a total purchase price of NTD $11,500,000 (USD $378,165). As a result of the transactions consummated above, Jun Yee is no longer our subsidiary. In October 2011, Fin-Core decided to increase its capital by issuing 3,000,000 new common shares at par value of NTD $10 per share. The Company was entitled to subscribe for up to 600,000 common shares for NTD $6,000,000. However, the Company chose not to participate in the subscription of any newly issued common shares of Fin-Core. As a result, on November 4, 2011, the Company’s equity interest in Fin-Core decreased to 11.43% from 20% after the issuance of 3,000,000 new common shares. Results of Operations Comparison of Three Months Ended June 30, 2012 to Three Months Ended June 30, 2011 Net Sales. Net sales decreased to $700,935 for the three months ended June 30, 2012 from $1,081,444 for the three months ended June 30, 2011. The decrease in sales was caused primarily by the world-wide economic down turn. Cost of Goods Sold. Cost of goods sold decreased to $472,310 for the three months ended June 30, 2012 from $843,976 for the three months ended June 30, 2011. The decrease in cost of goods sold was due to a decrease in net sales. Gross Profit. Gross profit decreased to $228,625 (32.62%) for the three months ended June 30, 2012 from $237,468 (21.96%) for the three months ended June 30, 2011. The decrease in gross profit was due to a decrease in net sales. Gross Profit Percentage. Gross profit percentage increased to 32.62% for the three months ended June 30, 2012 from 21.96% for the three months ended June 30, 2011. The increase in gross profit percentage was due to the strong US dollar currency against the New Taiwan dollar during the reporting period as well as lower costs for LED components. Selling, General and Administrative Expenses. Selling, general and administrative expenses increased to $306,211 for the three months ended June 30, 2012 from $269,000 for the three months ended June 30, 2011. The increase in selling, general and administrative expenses is primarily related to increased expenses for trade shows in Europe and USA. Research and Development Expenses . Research and development (R&D) expenses decreased to $26,330 for the three months ended June 30, 2012 from $52,552 for the three months ended June 30, 2011. The decrease in R&D expenses is due to less product development and certification activities for the reporting period. Depreciation and Amortization. Depreciation and amortization increased to $9,438 for the three months ended June 30, 2012 from $7,766 for the three months ended June 30, 2011 as a result of an increase in fixed assets and patents. 16 Interest Expense . Interest expense decreased to $2,710 for the three months ended June 30, 2012 compared with $2,776 for the three months ended June 30, 2011. The decrease in interest expense was due to a gain on foreign exchange translation. Net Income (Loss). For the three months ended June 30, 2012, we incurred a net loss of $(84,482) as compared to a net loss of $(117,445) for the three months ended June 30, 2011. The net loss was primarily a result of a decrease in net sales. Comparison of Six Months Ended June 30, 2012 to Six Months Ended June 30, 2011 Net Sales. Net sales decreased to $1,412,151 for the six months ended June 30, 2012 from $2,035,117 for the six months ended June 30, 2011. The decrease in sales was caused primarily by the world-wide economic down turn. Cost of Goods Sold. Cost of goods sold decreased to $941,676 for the six months ended June 30, 2012 from $1,486,129 for the six months ended June 30, 2011. The decrease in cost of goods sold was due to a decrease in net sales. Gross Profit. Gross profit decreased to $470,475 (33.32%) for the six months ended June 30, 2012 from $548,988 (26.98%) for the six months ended June 30, 2011. The decrease in gross profit was due to a decrease in net sales. Gross Profit Percentage. Gross profit percentage increased to 33.32% for the six months ended June 30, 2012 from 26.98% for the six months ended June 30, 2011. The increase in gross profit percentage was due to a gain on foreign exchange translation and lower costs for LED components. Selling, General and Administrative Expenses. Selling, general and administrative expenses increased to $634,845 for the six months ended June 30, 2012 from $540,909 for the six months ended June 30, 2011. The increase in selling, general and administrative expenses is primarily related to increased trade show expenses in Europe and USA. Research and Development Expenses . Research and development (R&D) expenses decreased to $52,163 for the six months ended June 30, 2012 from $92,474 for the six months ended June 30, 2011. The decrease in R&D expenses is due to less product development and certification activities. Depreciation and Amortization. Depreciation and amortization increased to $20,880 for the six months ended June 30, 2012 from $12,216 for the six months ended June 30, 2011 as a result of an increase in fixed assets and patents. Interest Expense . Interest expense increased to $5,888 for the six months ended June 30, 2012 compared with $5,755 for the six months ended June 30, 2011. The increase in interest expense was due to an increase in interest rates. Net Income (Loss). For the six months ended June 30, 2012, we incurred a net loss of $(228,631) as compared to a net loss of $(142,768) for the six months ended June 30, 2011. The net loss was primarily a result of a decrease in net sales. Financial Condition, Liquidity and Capital Resources Our revenues are primarily derived from the sale of LED devices and systems. Although our financial results are mainly dependent on sales, general and administrative, compensation and other operating expenses, our financial results have also been dependent on the level of market adoption of LED technology as well as general economic conditions. Lighting products remained relatively static for 50 years until recently, when lighting became one of the last major markets to be transformed substantially by new technology. Because LED technology remains an emerging and expensive technology that has only recently become more economically viable, market adoption has been slow. Given the current economic downturn, liquidity has been constrained forcing institutions and individuals to substantially reduce capital spending to focus only on critical path expenditures. LED lighting products have been a discretionary rather than mandatory investment, and as a result, sales of our devices and systems have been negatively impacted. We believe that as the global economy grows and provides institutions and individuals with greater liquidity, sales of our devices and systems will increase. 17 Increased market awareness of the benefits of LED lighting, increasing energy prices and the social movement influencing individuals and institutions towards greater investment in energy-efficient products and services will have, we believe, an increasingly positive impact on our sales in the future. Additionally, we intend to utilize our strategic partnerships to help us reduce the component and production costs of our devices and systems in order to offer them at competitive prices. Further, we believe our ability to provide attractive financing options to our clients with respect to the purchase of our devices and systems will positively affect our sales. Net cash provided by (used in) operating activities. During the three months ended June 30, 2012, net cash used in operating activities was $(94,248) compared with $(4,972) used in operating activities for the three months ended June 30, 2011. The cash flow used in operating activities in the three months ended June 30, 2012 was primarily the result of a net loss in operations. The cash flow used in operating activities in the three months ended June 30, 2011 was primarily the result of a net loss and recovery of account receivables. Net cash provided by (used in) investing activities . During the three months ended June 30, 2012, net cash used in investing activities was $(4,581) compared with $(30,870) used in investing activities for the three months ended June 30, 2011. The cash flow used in investing activities in the three months ended June 30, 2012 was primarily the result of new tooling for LED lamps. The cash flow used in investing activities in the three months ended June 30, 2011 was primarily the result of new tooling for LED lamps. Net cash provided by (used in) financing activities. During the three months ended June 30, 2012, net cash provided by financing activities was $0 compared with $0 provided by financing activities for the three months ended June 30, 2011. Net cash provided by (used in) operating activities. During the six months ended June 30, 2012, net cash used in operating activities was $(325,213) compared with $30,246 provided by operating activities for the six months ended June 30, 2011. The cash flow used in operating activities in the six months ended June 30, 2012 was primarily the result of a net operating loss and an increase in inventory. The cash flow provided by operating activities in the six months ended June 30, 2011 was primarily the result of an increase in advance payments from clients. Net cash provided by (used in) investing activities . During the six months ended June 30, 2012, net cash used in investing activities was $(55,666) compared with $(59,607) used in investing activities for the six months ended June 30, 2011. The cash flow used in investing activities in the six months ended June 30, 2012 was primarily the result of tooling for new products. The cash flow used in investing activities in the six months ended June 30, 2011 was primarily the result of tooling for new products. Net cash provided by (used in) financing activities. During the six months ended June 30, 2012, net cash provided by financing activities was $0 compared with $0 provided by financing activities for the six months ended June 30, 2011. We currently anticipate that our available cash in hand and cash resources from expected revenues will be sufficient to meet our anticipated working capital and capital expenditure requirements for at least the next twelve months. We currently have outstanding short-term loans with Hua Nan Commercial Bank of Taiwan. We entered into three written, short-term loan agreements with this bank on February 22, 2012, June 29, 2012, and July 30, 2012, respectively. The terms of the loan agreements are described in further detail in the chart below: 18 Lender Borrower Loan Amount Term Interest Rate Hua Nan Commercial Bank of Taiwan ColorStars, Inc. Three Million New Taiwan Dollars (NTD $3,000,000)(1) February 22, 2012 to August 22, 2012 (4) Fixed at 3.023% per annum Hua Nan Commercial Bank of Taiwan ColorStars, Inc. Six Million New Taiwan Dollars (NTD $6,000,000) (2) June 29, 2012 to December 24, 2012 (5) Fixed at 3.16% per annum Hua Nan Commercial Bank of Taiwan ColorStars, Inc. Three Million New Taiwan Dollars (NTD $3,000,000) (1) July 30, 2012 to January 29, 2013 (3) Fixed at 3.15% per annum. (1) NTD $3,000,000 is approximately USD $100,197 (2) NTD $6,000,000 is approximately USD $200,394 (3) The loan term stated herein initially expired on July 29, 2012 but was extended to January 29, 2013 and the interest rate increased to 3.15% per annum. (4) The loan term stated herein initially expired on February 22, 2012 but was extended to August 22, 2012 and the interest rate increased to 3.023% per annum. (5) The loan term stated herein initially expired on June 24, 2012 but was extended to December 24, 2012 and the interest rate decreased to 3.16% per annum. Additionally, on July 20, 2011, our Chairman, Mr. Wei-Rur Chen, provided a personal loan to the Company in an amount equal to One Hundred Thousand and No/100 Dollars (US $100,000). We did not enter into a loan agreement with Mr. Chen. The personal loan is unsecured, repayable on demand and interest bearing at Applicable Federal Short-Term rates in effect from time to time. Our continued existence is dependent upon several factors, including increased sales volumes, collection of existing receivables and the ability to achieve profitability from the sale of our products. In order to increase our cash flow, we are continuing our efforts to stimulate sales. Inflation At this time, we do not believe that inflation and changes in price will have a material effect on operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 4. Controls and Procedures. Evaluation of disclosure controls and procedures . We maintain disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e)) that are designed to assure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures.As required by Exchange Act Rule 13a-15(b), as of the end of the period covered by this report, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, we evaluated the effectiveness of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of that date. 19 Changes in internal control over financial reporting . There were no changes in our internal controls over financial reporting that occurred during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. PART IIOTHER INFORMATION Item 1. Legal Proceedings. There are no legal proceedings that have occurred within the past five years concerning our directors or control persons which involved a criminal conviction, a criminal proceeding, an administrative or civil proceeding limiting one’s participation in the securities or banking industries, or a finding of securities or commodities law violations. Item 1A.Risk Factors. As we are a smaller reporting company, we are not required to provide the information required by this item. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds . (a) Unregistered Sales of Equity Securities . None. (b) Use of Proceeds . Not applicable. (c) Purchases by the Issuer and Affiliated Purchasers of Equity Securities . None. Item 3.Defaults Upon Senior Securities. None. Item 4.Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. 20 Item 6. Exhibits. INDEX TO EXHIBITS Exhibit Description *2.1 Stock Purchase Agreement entered into between ColorStars, Inc. and Hsien-Chang Lu on March 20, 2009 *2.2 Stock Purchase Agreement entered into between ColorStars, Inc. and Tsui-Ling Lee on March 20, 2009 *2.3 Stock Purchase Agreement entered into between ColorStars, Inc. and Ya-Yun Cheng on March 20, 2009 *2.4 Stock Purchase Agreement entered into between ColorStars, Inc. and Wei-Rur Chen on March 20, 2009 *2.5 Stock Purchase Agreement entered into between ColorStars, Inc. and Ming-Chun Tung on August 5, 2009 *2.6 Stock Purchase Agreement entered into between ColorStars, Inc. and Ming-Fong Tung on August 5, 2009 *3.1 Articles of Incorporation *3.2 By-laws *10.1 Loan Agreement entered into between ColorStars, Inc. and Hua Nan Commercial Bank of Taiwan on February 22, 2012 10.2 English Summary of Loan Agreement entered into between ColorStars, Inc. and Hua Nan Commercial Bank of Taiwan on June 29, 2012 10.3 English Summary of Loan Agreement entered into between ColorStars, Inc. and Hua Nan Commercial Bank of Taiwan on July 30, 2012 31.1 Certification of our Chief Executive Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 31.2 Certification of our Chief Financial Officer pursuant to Rule 13(a)-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1 Certification of our Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 32.2 Certification of our Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002 **101.INS XBRL Instance Document **101.SCH XBRL Taxonomy Extension Schema Document **101.CAL XBRL Taxonomy Extension Calculation Linkbase Document **101.DEF XBRL Taxonomy Extension Definition Linkbase Document **101.LAB XBRL Taxonomy Extension Label Linkbase Document **101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 21 * Included in previously filed reporting documents. ** XBRL Interactive Data Files with detailed tagging will be filed by amendment to this Quarterly Report on Form 10-Q within 30 days of the filing date of this Quarterly Report on Form 10-Q, as permitted by Rule 405(a)(2)(ii) of Regulation S-T. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: August 20, 2012 By: /s/Wei-Rur Chen Wei-Rur Chen President, Chief Executive Officer (Principal Executive Officer), Chief Financial Officer (Principal Financial Officer), Chairman of the Board of Directors 22
